Citation Nr: 9923177	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  

The appeal arises from a rating decision dated in September 
1993 in which the Regional Office (RO) denied an increased 
evaluation for post-traumatic stress disorder, evaluated as 
30 percent disabling at that time.  The veteran subsequently 
perfected an appeal of that decision.  In a December 1996 
rating decision, the RO granted a 50 percent rating for post-
traumatic stress disorder, effective in August 1993.  The 
Board of Veterans' Appeals (Board) remanded the case in March 
1998.  The RO has continued to deny a rating in excess of 50 
percent for the service-connected psychiatric disorder, and 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran is demonstrably unable to obtain or retain 
employment due to post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for post-traumatic stress disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  38 
U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the RO granted service connection for 
post-traumatic stress disorder in a June 1991 rating 
decision.  At that time, the RO assigned a 30 percent rating 
for post-traumatic stress disorder, effective in February 
1991.  As noted above, that disability is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the VA Schedule of Rating Disabilities.

Since the current appeal began, the criteria for evaluating 
post-traumatic stress disorder have been changed.  The Board 
notes that the RO has informed the veteran of the changes to 
the diagnostic criteria.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  Review 
of the record discloses that the regulations in effect when 
the veteran filed the current claim for entitlement to an 
increased evaluation for post-traumatic stress disorder are 
more favorable to him.  Therefore, the earlier regulations 
must be applied in evaluating the veteran's current claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the old provisions of Diagnostic Code 9411, a 50 
percent disability rating is warranted for post-traumatic 
stress disorder where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation is required.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Johnson v. Brown, 7 Vet App 95 (1994); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1996).  

The veteran underwent a VA psychiatric examination in August 
1993.  The examiner diagnosed post-traumatic stress disorder 
and related that there was moderate to severe impairment of 
the veteran's level of psychological, social and vocational 
adaptability.  At a VA psychiatric examination in July 1996, 
another VA examiner diagnosed post-traumatic stress disorder.  
That examiner also diagnosed personality traits, mixed, and 
coronary artery disease and assigned a GAF of 55.  The Board 
notes that GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 55 is defined as "moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  

At a March 1998 VA psychiatric examination, a different VA 
examiner diagnosed post-traumatic stress disorder, history of 
mixed personality features by history, onychomycosis, hard of 
hearing and coronary artery disease and assigned a GAF of 55.  
Significantly, that examiner reported that the veteran had 
features consistent with post-traumatic stress disorder, 
including recurrent flashbacks, intrusive thoughts, efforts 
to avoid these thoughts as well as feelings of estrangement 
and detachment, irritability and angry outbursts.  According 
to the examiner, these features appeared to have 
significantly impacted the veteran's ability to relate with 
other people as well as with maintaining a job.  He added 
that they appeared to have affected his relationship with his 
children, his wife and other people.  

Thus, the Board finds that the above evidence supports 
finding that the veteran's post-traumatic stress disorder is 
more severe than that which is contemplated by the criteria 
for a 50 percent rating under Diagnostic Code 9411.  
38 C.F.R. Part 4 (1996).  As for whether the veteran's post-
traumatic stress disorder prevents him from obtaining or 
retaining employment, there is probative evidence that 
supports such a conclusion.  However, there is also probative 
evidence that tends to show that the veteran's inability to 
obtain or maintain work is due to physical disability as well 
as his psychiatric disability.  

According to a March 1992 decision of the Social Security 
Administration, which granted disability benefits, the 
veteran last engaged in substantial gainful activity in July 
1990 and he had a severe affective disorder and coronary 
artery disease with residuals of bypass surgery.  While the 
Social Security Administration did not conclude that the 
veteran had post-traumatic stress disorder, it did appear to 
attribute the veteran's inability to work to his heart 
disorder and psychiatric problems.  

At the August 1993 VA examination, the veteran reported that 
he had not worked in five years secondary to heart problems.  
At the July 1996 VA examination, the veteran related that he 
had last worked as a salesman six or seven years before but 
that he left the job due to difficulties getting along with 
other people and that his doctors told him he should not work 
under stress or he might kill someone.  According to the 
report of the March 1998 VA examination, the veteran 
attributed his not being able to work to his heart condition 
and "nerves."  However, in a VA Form 21-4192 (Request for 
Employment Information in Connection with Claim for 
Disability Benefits) dated in August 1997, the veteran's 
former employer or supervisor reported that the veteran was 
terminated from his employment as computer forms designer and 
computer related equipment salesman in July 1990 due to post-
traumatic stress disorder incapacity.  

Additionally, a VA social worker, who conducted a social and 
industrial survey in April 1998, related that it seemed that 
the veteran's sleep disorder and inability to sustain a 
productive work relationship and get along with others could 
definitely be related to his post-traumatic stress disorder 
condition and be seen as seriously interfering with his 
abilities to obtain and maintain gainful employment.  
Moreover, the March 1998 VA examiner related:

As to the question addressed about the 
degree of industrial [or] occupational 
impairment produced solely by the 
service-connected post-traumatic stress 
disorder, [it] is not entirely possible 
to discern the percentage; however, the 
patient's primary service connected 
condition could be held responsible for 
interpersonal relationship difficulties.  
It is impossible to predict the 
percentage as to which this is 
responsible; however, and not due to 
other physical stressors.  

Thus, it appears impossible to distinguish the degree of 
social and industrial impairment caused by the veteran's 
service-connected post-traumatic stress disorder and his 
other disorders.  Therefore, in light of the evidence 
discussed above, the Board finds that the pertinent evidence 
currently of record is in equipoise as to whether there is a 
reasonable basis for concluding that the veteran is 
demonstrably unable to obtain or retain employment due to 
post-traumatic stress disorder.  Additionally, it is felt 
that to further delay reaching a final decision on this 
appeal by remanding again in order to try to obtain 
additional evidence, such as another VA psychiatric 
examination, would not be in the best interests of the 
veteran.  Therefore, resolving doubt in the veteran's favor, 
the Board finds that the criteria for a 100 percent schedular 
evaluation for post-traumatic stress disorder under the 
provisions of Diagnostic Code 9411 are met.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. Part 4 (1996).  


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

